FILED
                            NOT FOR PUBLICATION                                JUL 29 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30082

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00116-BMM-1

 v.
                                                 MEMORANDUM*
GARRETT KIRBY LAFROMBOISE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted July 27, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Garrett Kirby LaFromboise appeals from the district court’s judgment and

challenges his 160-month sentence for assault resulting in serious bodily injury, in

violation of 18 U.S.C. §§ 1153(a), 113(a)(6), and 3559(f)(3).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), LaFromboise’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided LaFromboise the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw as counsel is GRANTED.

      AFFIRMED.




                                           2